      Case 1-19-43516-ess             Doc 150
                                          149       Filed 06/17/21   Entered 06/17/21 20:42:06
                                                                                      20:39:14




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re                                                      Case No. 19-43516-ess

MICHAEL KRICHEVSKY,                                        Chapter 11

                                   Debtor.

------------------------------------------------------x

  ORDER DENYING THE DEBTOR’S SECOND AMENDED CROSS-MOTION TO
STRIKE AND DISMISS WITH PREJUDICE CHAPTER 11 PROOF OF CLAIM FILED
            BY U.S. BANK, N.A. AND WELLS FARGO BANK, N.A.

Background

        WHEREAS, on June 6, 2019, Michael Krichevsky (the “Debtor”) filed a petition for

relief under Chapter 13 of the Bankruptcy Code; and

        WHEREAS, on October 8, 2019, the Court entered an order converting the Debtor’s case

to one under Chapter 11 of the Bankruptcy Code; and

        WHEREAS, on August 15, 2019, Wells Fargo, N.A. (“Wells Fargo”), as servicing agent

for U.S. Bank, N.A. (“U.S. Bank”), filed a proof of claim in the amount of $1,098,754.69

secured against real property located at 4221 Atlantic Avenue, Brooklyn, NY 11224 (the

“Property”) on behalf of U.S. Bank, as Trustee for Banc of America Funding Corporation

Mortgage Pass-Through Certificates, Series 2006-F (the “Proof of Claim”); and

        WHEREAS, on March 17, 2020, Wells Fargo filed a motion for stay relief with respect to

the Property; and

        WHEREAS, on May 19, 2020, the Debtor filed a “Cross Motion to Strike and Dismiss

with Prejudice Chapter 11 Proof of Claim Filed By US Bank, NA and Wells Fargo Bank, NA,

and Opposition to Motion for Relief From Automatic Stay” (the “Motion to Strike”); and
      Case 1-19-43516-ess       Doc 150
                                    149     Filed 06/17/21     Entered 06/17/21 20:42:06
                                                                                20:39:14




       WHEREAS, on May 21, 2020, Wells Fargo filed an amended proof of claim (the

“Amended Proof of Claim”); and

       WHEREAS, on June 5, 2020, Wells Fargo filed opposition to the Motion to Strike; and

       WHEREAS, on June 16, 2020, the Court entered an order modifying the automatic stay

to permit Wells Fargo to pursue its rights under applicable law with respect to the Property (the

“Stay Relief Order”); and

       WHEREAS, on June 25, 2020, the Debtor filed a notice of appeal to the District Court;

and

       WHEREAS, on October 16, 2020, the Debtor filed an amended Motion to Strike (the

“Amended Motion to Strike”); and

       WHEREAS, on November 13, 2020, Wells Fargo filed an objection and declaration of

Natsayi Mawere, Esq. in opposition to the Amended Motion to Strike; and

       WHEREAS, on November 13, 2020, Select Portfolio Servicing, Inc. filed limited

opposition to the Amended Motion to Strike; and

       WHEREAS, on March 22, 2021, the District Court entered a memorandum and order

affirming the Stay Relief Order and dismissing the Debtor’s appeal. Krichevsky v. U.S. Bank,

N.A., 1:20-cv-02343-AMD (E.D.N.Y.), ECF No. 16; and

       WHEREAS, as the District Court found, the state court has determined that U.S. Bank

has standing to bring a foreclosure action against the Property. See U.S. Bank Nat’l Assoc. v.

Krichevsky, No. 506127/2016 (N.Y. Sup. Ct.), ECF No. 34 at 1. See Krichevsky, 1:20-cv-02343-

AMD (E.D.N.Y.), ECF No. 16 at 5; and

       WHEREAS, as the District Court stated, “the state court determined that U.S. Bank had

standing to bring a foreclosure action on the Atlantic Avenue property when it granted U.S.



                                                2
     Case 1-19-43516-ess        Doc 150
                                    149      Filed 06/17/21     Entered 06/17/21 20:42:06
                                                                                 20:39:14




Bank’s motion for default judgment.” Krichevsky, 1:20-cv-02343-AMD (E.D.N.Y.), ECF No.

16 at 5; and

       WHEREAS, as the District Court found, U.S. Bank has established its standing because,

as reflected on the record, it has produced copies of the note, the mortgage, and the mortgage

assignments. See Krichevsky, 1:20-cv-02343-AMD (E.D.N.Y.), ECF No. 16 at 5; and

       WHEREAS, as the District Court stated, “U.S. Bank met [requirements under New York

law to commence a foreclosure action in state court] by producing copies of the note, the

mortgage and the mortgage assignments along with its motion for relief from the automatic

stay.” Krichevsky, 1:20-cv-02343-AMD (E.D.N.Y.), ECF No. 16 at 5; and

       WHEREAS, as the District Court found, U.S. Bank has shown that the Debtor had not

made payments on the note since July 1, 2010, and that the Debtor had “provided no evidence

that he actually paid the loan, or that he had otherwise satisfied the balance on the mortgage.”

Krichevsky, 1:20-cv-02343-AMD (E.D.N.Y.), ECF No. 16 at 5-6. See also Krichevsky, No.

506127/2016 (N.Y. Sup. Ct.), ECF No. 34 at 1; and

       WHEREAS, as the District Court stated, “U.S. Bank produced records showing that

Krichevsky has not paid the balance on the note since July 1, 2010.” Krichevsky, 1:20-cv-02343-

AMD (E.D.N.Y.), ECF No. 16 at 5-6; and

       WHEREAS, on April 13, 2021, the Debtor filed a reply to Wells Fargo’s objection to the

Amended Motion to Strike; and

       WHEREAS, on April 14, 2021, the Debtor filed an “Amended Objection to Proof of

Claim, Memorandum of Law and Amended Reply Affidavit in Opposition to Wells Fargo Bank,

Alleged Attorneys and US Bank as Trustee Motion for Relief of Automatic Stay” (the “Second

Amended Motion to Strike”); and



                                                 3
     Case 1-19-43516-ess        Doc 150
                                    149      Filed 06/17/21     Entered 06/17/21 20:42:06
                                                                                 20:39:14




       WHEREAS, on April 15, 2021 the Court entered an order adjourning the hearing on the

Second Amended Motion to Strike to from April 15, 2021 to May 28, 2021; and

       WHEREAS, on May 25, 2021, Wells Fargo filed a response to the Second Amended

Motion to Strike; and

       WHEREAS, on May 28, 2021, the Court held a hearing on the Second Amended Motion

to Strike, at which the United States Trustee, the Debtor, Wells Fargo, U.S. Bank, Wells Fargo

Home Mortgage, Kelly Duncan, Stephanie Terese Tautge, Daviel V. Edward, Banc of America

Funding Corporation, Charice Lenise Gladden, Woods Oviatt Gilman, LLP, Donald W. O’Brien,

Jr., Esq., Aleksandra K. Fugate, Brittany J. Maxon, Esq., David Bruce Wildermuth, Esq.,

Brettanie L. Hart Saxton, Esq., Victoria E. Munian, Esq., Michael Thomas Jablonski, Esq.,

Miranda L. Sharlette a/k/a Miranda Jakubec, Esq., Frenkel Lambert Weiss Weisman & Gordon,

LLP, Barry M. Weiss, Provest LLC, Woody Dorsonne, Reed Smith LLP, Natsayi Mawere, Esq.,

Jennifer L. Achilles, Esq., Steven J. Baum, P.C., Elpiniki M. Bechakas, Esq., Jeremiah Herberg,

and Natalie A. Grigg, Esq. appeared and were heard, and the Court closed the record and

reserved decision.

The Standard for an Objection to a Proof of Claim

       WHEREAS, Bankruptcy Rule 3001(f) provides that “[a] proof of claim executed and

filed in accordance with these rules shall constitute prima facie evidence of the validity and

amount of the claim”; and

       WHEREAS, courts in the Second Circuit have held that “[t]o overcome this prima facie

evidence, the objecting party must come forth with evidence which, if believed, would refute at

least one of the allegations essential to the claim.” In re Ernst, 333 B.R. 666, 672 (S.D.N.Y.

2005) (quoting In re Reilly, 245 B.R. 768, 773 (2d Cir. BAP 2000)); and



                                                 4
     Case 1-19-43516-ess         Doc 150
                                     149     Filed 06/17/21      Entered 06/17/21 20:42:06
                                                                                  20:39:14




          WHEREAS, based on the entire record, the Debtor has not provided sufficient persuasive

and credible evidence to refute at least one of the allegations necessary to the legal sufficiency of

the Amended Proof of Claim because, among other reasons, and as reflected in the record, both

the state court and the District Court have determined that U.S. Bank has standing to assert its

claim against the Property, and that the mortgage is in default; and

          WHEREAS, based on the entire record, the Debtor has not otherwise established a basis

for the relief that he seeks.

          NOW THEREFORE, it is hereby

          ORDERED, that, based on the entire record, including the record of the May 28, 2021

hearing, and for the reasons stated herein, the Debtor’s Second Amended Motion to Strike is

denied.




                                                                  ____________________________
 Dated: Brooklyn, New York                                               Elizabeth S. Stong
        June 17, 2021                                             United States Bankruptcy Judge

                                                  5
      Case 1-19-43516-ess      Doc 150
                                   149     Filed 06/17/21   Entered 06/17/21 20:42:06
                                                                             20:39:14




TO:


Michael Krichevsky
4221 Atlantic Avenue
Brooklyn, NY 11224

Alan Smikun, Esq.
165 Eileen Way
Syosset, New York 11791

Aleksandra K. Fugate, Esq.
Woods Oviatt Gilman LLP
500 Bausch & Lomb Place
Rochester, NY 14604

Josh Russel, Esq.
District Tax Attorney
250 Veterans Highway
Hauppauge, NY 11788

Michelle C. Marans, Esq.
53 Gibson Street
Bay Shore, New York 11706

Natsayi Mawere, Esq.
Reed Smith LLP
599 Lexington Avenue
New York, New York 10022

Shari S. Barak, Esq.
Managing Attorney
Shapiro, Dicaro & Barak, LLC
One Huntington Quadrangle, Suite 3N05
Melville, NY 11747

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014




                                              6
